Citation Nr: 9922364	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
frostbite of the feet.

2.  Entitlement to service connection for twisted ankles and 
legs.

3.  Entitlement to service connection for pulled Achilles 
tendon.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for residuals of a 
fractured skull with a plate in the head.

6.  Entitlement to a compensable evaluation for removal of 
the left great toenail.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from July 1974 to August 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

During the course of the appeal, a statement of the case 
dated in May 1994 included the issues of service connection 
for an elbow disorder and allergies.  However, the veteran 
did not file a substantive appeal.  Therefore, those matters 
are not properly before the Board.  38 C.F.R. § 20.200 
(1998).  

In a March 1998 statement, the veteran requested 
consideration of benefits under 38 C.F.R. § 4.30 (1998).  
That matter, which has not yet been addressed by the RO, is 
referred for appropriate action.   

REMAND

At the time of his February 1998 hearing, the veteran 
presented a copy of what he described as VA treatment records 
from the Audie Murphy facility dated in February 1996.  The 
representative indicated that they did not think that such VA 
records had yet been placed with the claims file.  Hearing 
transcript, (T.) page 4.  Otherwise, the veteran did not 
waive initial RO review of the additional evidence he 
submitted at the time of the hearing.  38 C.F.R. § 20.1304 
(1998).  The veteran also testified that he was told by 
doctors at Audie Murphy that he has frostbite residuals.  T. 
10.  It appears that there are VA medical records that have 
not yet been associated with the claims file.  VA is held to 
have constructive notice of documents generated by VA, even 
if the documents have not been made part of the record in a 
claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As VA is on notice that additional pertinent medical 
records may exist, the case must be remanded for further 
development in this regard.  

The veteran was afforded VA examinations in January 1997, and 
there is some question as to whether the medical examiner 
relates a current disability to service in some instances.  
Accordingly, further clarification is required.  For the 
reasons described, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the relevant 
disorders, including any records 
pertinent to left toenail removal.  After 
securing the necessary release, the RO 
should obtain the outstanding records.  
The RO should attempt to obtain all 
pertinent VA records, including those 
from the Audie Murphy facility.  

2.  The VA examiner who conducted the 
orthopedic examination in January 1997 
should be asked to clarify the diagnostic 
impression of "history of sprained right 
ankle with slight lateral instability 
noted" by reviewing the claims file and 
responding to the following questions:  

a) Identify any current disability of the 
ankle or legs.

b) What is the degree of probability that 
such disability identified is causally 
related to service?

If the examiner is unavailable or another 
examination is deemed necessary, that 
orthopedic examiner must review the 
claims file and respond to the above 
questions.  

3.  The examiner who conducted the VA 
podiatry examination in January 1997 
should be asked to review the claims file 
and respond to the following questions:

a) Does the veteran have a post service 
disability of tinea pedis?  

b) If so, what is the degree of 
probability that the post service tinea 
pedis is causally related to the skin 
problems during service?  

If the examiner is unavailable or another 
examination is deemed necessary, that 
orthopedic examiner must review the 
claims file and respond to the above 
questions.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

